       Case 3:20-cv-08342-GMS Document 9 Filed 03/05/21 Page 1 of 7



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Gary Pearlmutter,                                   No. CV-20-08342-PCT-GMS
10                  Plaintiff,                           ORDER SETTING RULE 16 CASE
                                                         MANAGEMENT CONFERENCE
11   v.
12   Arthur Babbott,
13                  Defendant.
14
15
16          Pursuant to Rule 16 of the Federal Rules of Civil Procedure, a Telephonic Case

17   Management Conference is set for April 30, 2021 at 10:30 a.m. Plaintiffs’ counsel shall

18   set up a call-in number and include the information in the joint report due a week before

19   the scheduling conference. In preparation for this Case Management Conference,

20
21          IT IS HEREBY ORDERED as follows:

22   A.     Initial Disclosures.

23          The parties shall provide initial disclosures in the form and on the schedule required

24   by Federal Rule of Civil Procedure 26(a)(1). This means that the disclosure statements

25   must be exchanged at least one-week prior to the Rule 16 Scheduling Conference. The

26   parties shall file with the Clerk of Court a Notice of Initial Disclosure; copies of the actual

27   disclosures need not be filed.

28
          Case 3:20-cv-08342-GMS Document 9 Filed 03/05/21 Page 2 of 7



 1   B.      Relevant Considerations.
 2           The parties should be familiar with amendments to the Federal Rules of Civil
 3   Procedure that went into effect on December 1, 2015, and with the advisory committee
 4   notes to those amendments. The parties should be aware that the Rule 26(b)(1) scope of
 5   discovery has been changed, that proportionality is now part of the scope of discovery, and
 6   that the “reasonably calculated to lead” language has been deleted from the rule. The intent
 7   of these changes is not to deprive parties of evidence reasonably needed to prove their
 8   claims or defenses, but instead to ensure that discovery is relevant and proportional to the
 9   needs of the case.
10
11   C.      Rule 26(f) Meeting and Case Management Report.
12           The parties are directed to meet and confer at least 21 days before the Case
13   Management Conference as required by Federal Rule of Civil Procedure 26(f)(1). At this
14   meeting the parties shall develop a joint Case Management Report which contains the
15   following information in separately numbered paragraphs:
16           1.    The parties who attended the Rule 26(f) meeting and assisted in developing
17   the Case Management Report and the date of the meeting;
18           2.    A list of the parties in the case, including any parent corporations or entities
19   (for recusal purposes);
20           3.    A short statement of the nature of the case (3 pages or less), including a
21   description of each claim and defense;
22           4.    The jurisdictional basis for the case, describing the basis for the jurisdiction
23   (see the accompanying footnote) and citing specific jurisdictional statutes;1
24   1
       If jurisdiction is based on diversity of citizenship, the report shall include a statement of
     the citizenship of every party and a description of the amount in dispute. See 28 U.S.C.
25   §1332. The parties are reminded that (1) a corporation is a citizen of the state where it is
     incorporated and the state of its principal place of business and (2) partnerships and limited
26   liability companies are citizens of every state in which one of their members or partners
     resides. See 28 U.S.C. §1332(c); Indus. Tectonics v. Aero Alloy, 912 F.2d 1090, 1092 (9th
27   Cir. 1990); Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 692
     (7th Cir. 2003). The parties are further reminded that the Federal Rules of Civil Procedure
28   do not provide for the use of fictitious parties and that the naming of a “John Doe” or “ABC
     Corporation” party “casts no magical spell on a complaint otherwise lacking in diversity

                                                  -2-
       Case 3:20-cv-08342-GMS Document 9 Filed 03/05/21 Page 3 of 7



 1            5.     Any parties which have not been served and an explanation of why they have
 2   not been served; and any parties which have been served but have not answered or
 3   otherwise appeared;
 4            6.     A statement of whether any party expects to add additional parties to the case
 5   or otherwise to amend or supplement pleadings (the Court will set a deadline of not later
 6   than 60 days after the Case Management Conference to join parties and amend or
 7   supplement pleadings);
 8            7.     A listing of contemplated motions and a statement of the issues to be decided
 9   by these motions (including motions under Federal Rules of Evidence 702, 703, 704,
10   and 705) and whether a party wishes to file a case dispositive motion prior to the initiation
11   of discovery;
12            8.     Whether the case is suitable for reference to a United States Magistrate Judge
13   for a settlement conference or trial;
14            9.     The status of related cases pending before other courts or other judges of this
15   Court;
16            10.    A statement of when the parties exchanged Federal Rule of Civil Procedure
17   26(a) initial disclosures.     The Court expects that consistent with the Rules, initial
18   disclosures will have been exchanged at least seven (7) days prior to the Rule 16 Pretrial
19   Management Conference, if not earlier. See, e.g., Rule 26(a)(1(C). A review of the
20   disclosure statements and materials provided therewith may assist in making the Rule 16
21   conference more productive. If the parties have not exchanged initial disclosures prior to
22   the Rule 16 conference, they should be prepared to explain to the Court why the mutual
23   exchange has not occurred;
24            11.    Further, pursuant to Rule 26(d)(2), the parties may serve requests under Rule
25   34 any time 21 days after the parties have been served. The parties are encouraged to have
26   exchanged and received initial Rule 34 requests prior to the Rule 16 Scheduling
27   Conference.
28   jurisdiction.” Fifty Assocs. v. Prudential Ins. Co. of Am., 446 F.2d 1187, 1191 (9th Cir.
     1970) (citations omitted).

                                                   -3-
         Case 3:20-cv-08342-GMS Document 9 Filed 03/05/21 Page 4 of 7



 1          12.    A discussion of any issues relating to disclosure or discovery of
 2   electronically stored information, including the form or forms in which it should be
 3   produced (see Rules 16(b)(5), 26(f)(3));
 4          13.    A discussion of any issues relating to claims of privilege or work product
 5   (see Rules 16(b)(6), 26(f)(4));
 6          14.    A discussion of whether an order under Federal Rule of Evidence 502(d) is
 7   warranted in this case;
 8          15.    A discussion of necessary discovery. This discussion should take into
 9   account the December 1, 2015 amendments to Rule 26(b)(1), and should include:
10                 a.     The extent, nature, and location of discovery anticipated by the
11                        parties;
12                 b.     Suggested changes, if any, to the discovery limitations imposed by the
13                        Federal Rules of Civil Procedure and Local Rule of Civil Procedure
14                        16.2;
15                 c.     The number of hours permitted for each deposition, unless extended
16                        by agreement of the parties.
17          16.    Proposed specific dates for each of the following (deadlines should fall on
18   a Friday unless impracticable):
19                 a.     A deadline for the completion of fact discovery;2
20                 b.     Dates for full and complete expert disclosures under Federal Rule of
21                        Civil Procedure 26(a)(2)(A)-(C);
22                 c.     A deadline for completion of all expert depositions;
23                 d.     A deadline for filing dispositive motions;
24                 e.     A date by which the parties shall have engaged in good faith
25                        settlement talks.
26
     2
       The discovery deadline is the date by which all discovery must be completed. Discovery
27   requests must be served and depositions noticed sufficiently in advance of this date to
     ensure reasonable completion by this deadline, including time to resolve discovery
28   disputes. Absent extraordinary circumstances, the Court will not entertain discovery
     disputes after this deadline.

                                                -4-
       Case 3:20-cv-08342-GMS Document 9 Filed 03/05/21 Page 5 of 7



 1                  f.     Date by which initial written discovery requests and initial deposition
 2                         notices pursuant to Rules 33 and 34 shall be served.
 3                  g.     A date by which initial discovery requests pursuant to Rule 30 or 31
 4                         shall be noticed.
 5                  h.     A date by which any Rule 35 examination will be noticed if such an
 6                         examination is required by any issues in the case.
 7          In proposing such deadlines, the parties should keep in mind that civil trials should
 8   occur within eighteen (18) months of the filing of the complaint.                  28 U.S.C. Sec.
 9   473(a)(2)(B) (2006). The Case Management Order will specify trial scheduling up to the
10   final pretrial conference. The Court anticipates setting trial shortly after the final pretrial
11   conference. Thus, once the dates have been set in the Case Management Order the
12   Court will not vary them in the absence of good cause, even should the parties
13   stipulate to do so. The Court does not consider settlement talks or the scheduling of
14   mediations to constitute good cause for an extension. Parties need not file requests for
15   extensions on dates by which the parties will initially serve written discovery requests and
16   notices of depositions, so long as they are within the other discovery deadlines in this case.
17   Nevertheless, should the parties seek an extension of other discovery deadlines, the Court
18   shall consider compliance with these deadlines to determine whether the parties have been
19   diligent in discovery pursuant to Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,
20   607-08 (9th Cir. 1992).
21          17.     Whether a jury trial has been requested and whether the request for a jury
22   trial is contested (if the request is contested, briefly set forth the reasons);
23          18.     The estimated length of trial and any suggestions for shortening the trial;
24          19.     The prospects for settlement, including any request of the Court for
25   assistance in settlement efforts; and
26          20.     Any other matters that will aid the Court and parties in resolving this case in
27   a just, speedy, and inexpensive manner as required by Federal Rule of Civil Procedure 1.
28   The parties shall jointly file the Case Management Report with the Clerk not less than


                                                   -5-
          Case 3:20-cv-08342-GMS Document 9 Filed 03/05/21 Page 6 of 7



 1   seven (7) days before the Case Management Conference. It is the responsibility of
 2   Plaintiff(s) to initiate the Rule 26(f) meeting and preparation of the joint Case Management
 3   Report. Defendant(s) shall promptly and cooperatively participate in the Rule 26(f)
 4   meeting and assist in preparation of the Case Management Report.
 5
 6   D.      Case Management Conference and Order.
 7           The Court directs counsel to Federal Rule of Civil Procedure 16 for the objectives
 8   of the Case Management Conference. Counsel who will be responsible for trial of the
 9   lawsuit for each party shall appear and participate in the Case Management Conference
10   and shall have authority to enter into stipulations regarding all matters that may be
11   discussed. A continuance of the Case Management Conference will be granted only for
12   good cause and will not be granted beyond the time limit set forth in Federal Rule of Civil
13   Procedure 16(b).
14           During or after the Case Management Conference the Court will enter a Case
15   Management Order. The form of the Court's standard Case Management Order can be
16   found on the Court's website at www.azd.uscourts.gov under Judges and Courtrooms and
17   Orders, Forms and Procedures. The Court fully intends to enforce the deadlines in the Case
18   Management Order. The parties should plan their litigation activities accordingly.
19
20   E.      Other Matters.
21           Counsel for all parties are expected to comply fully with the Federal and Local Rules
22   of Civil Procedure and to minimize the expense of discovery. Counsel should ensure that
23   all pleadings comply with Local Rules of Civil Procedure 7.1 and 7.2.
24   ///
25   ///
26   ///
27   ///
28


                                                 -6-
       Case 3:20-cv-08342-GMS Document 9 Filed 03/05/21 Page 7 of 7



 1          The Clerk of the Court shall send copies of this Order to all counsel of record and
 2   to any parties appearing in propria persona.
 3          Dated this 5th day of March, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
